       




            Matthew Borden, admitted pro hac vice
            borden@braunhagey.com
            J. Noah Hagey, admitted pro hac vice
            hagey@braunhagey.com
            Athul K. Acharya, OSB No. 152436
            acharya@braunhagey.com
            Gunnar K. Martz, admitted pro hac vice
            martz@braunhagey.com
            BRAUNHAGEY & BORDEN LLP
            351 California Street, Tenth Floor
            San Francisco, CA 94104
            Telephone: (415) 599-0210
            Kelly K. Simon, OSB No. 154213
            ksimon@aclu-or.org
            AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
            P.O. Box 40585
            Portland, OR 97240
            Telephone: (503) 227-6928
            Attorneys for Plaintiffs


                                             UNITED STATES DISTRICT COURT

                                                     DISTRICT OF OREGON

                                                      PORTLAND DIVISION

            INDEX NEWSPAPERS LLC, a Washington                 Case No. 3:20-cv-1035-SI
            limited-liability company, dba PORTLAND
            MERCURY; DOUG BROWN; BRIAN
            CONLEY; SAM GEHRKE; MATHIEU                        DECLARATION OF GABRIEL
            LEWIS-ROLLAND; KAT MAHONEY;                        TRUMBLY IN SUPPORT OF
            SERGIO OLMOS; JOHN RUDOFF;                         PLAINTIFFS’ MOTION FOR
            ALEX MILAN TRACY; TUCK                             TEMPORARY RESTRAINING ORDER
            WOODSTOCK; JUSTIN YAU; and those                   AND PRELIMINARY INJUNCTION
            similarly situated,                                AGAINST DEFENDANTS U.S.
                             Plaintiffs,                       DEPARTMENT OF HOMELAND
                                                               SECURITY AND U.S. MARSHALS
                     v.                                        SERVICE
            CITY OF PORTLAND, a municipal
            corporation; JOHN DOES 1-60, officers of
            Portland Police Bureau and other agencies
            working in concert; U.S. DEPARTMENT OF
            HOMELAND SECURITY; and U.S.
            MARSHALS SERVICE,
                             Defendants.

            PAGE 1        DECLARATION OF GABRIEL TRUMBLY ISO MOTION FOR TRO AGAINST
                          FEDERAL DEFENDANTS
       




                     I, Gabriel Trumbly, declare:

                     1.      I am an Oregon resident who lives in the City of Portland. I am a paralegal and

            owner of a small photography business, EverythingUndertheSun, LLC. I served honorably for

            six years in the Oregon Army National Guard. If called as a witness, I could, and would testify

            competently to the facts below.

                     2.      I have been curious about the reality of protests for the past few years. I have

            recorded almost every major protest that the news indicated was out of control or had police

            misconduct for the past four years. I do not partake in any form or protest. I will talk to people on

            all sides of them, Proud Boys, ANTIFA, Police Officers, and any others taking sides. While I did

            not clearly identify myself with clothing as press during all other protests, I now wear a black

            vest with bright white reflective tape, and front and back Velcro patches that say “PRESS” in

            bright white, easily identifiable at 50 meters, and readable at 25, as well as 2 small lights tied to

            my shoulder which can be white or red, I have a GoPro mounted to my chest, so I am identifiable

            even through thick smoke, and I carry an identifiable professional camera, in a large metal caring

            cage, with a mounted microphone. Below is a photo of me as I was dressed on July 20




            PAGE 2        DECLARATION OF GABRIEL TRUMBLY ISO MOTION FOR TRO AGAINST
                          FEDERAL DEFENDANTS
       




                     3.      During the early morning of July 20 at about 1:50 a.m., federal agents of various

            types, but virtually indistinguishable by their uniform, filed out of the Mark O. Hatfield

            Courthouse. They were throwing tear gas, firing pepper balls, 40mm marker rounds, and “Impact

            Batons” which are virtually indistinguishable form what most would consider a rubber bullet.

                     4.      I have been filming almost every day since May 29 around the Multnomah

            County Justice Center, so I have a feel for where to stand to be able to film, without interfering

            with officers performing what they say are lawful actions. I stood on the park side of road, on the

            sidewalk because the crowd had been cleared by the tear gas, and munitions. I have a gas mask,
            and as a non-participant in the protest I was on a public sidewalk filming police officers

            performing their duty in a public space, with the intent to produce content for my LLC. The

            officers were firing tear gas and munitions off corners of 3rd, intersecting with Main and

            Salmon, firing up those streets towards 4th. I stayed mostly to the middle between Main and

            Salmon. There were a couple of other people marked as PRESS near me, and a medic.

                     5.      I noticed a DHS officer in a black uniform using the silver metal pillars across the

            street as a stable shooting platform for his 40mm, about 25 feet from me. He had not made a

            significant move in a few minutes, and virtually no munitions were being fired towards me, as

            there were no protesters near me. One of the federal agents threw a tear gas canister about 10 feet

            from me where the sidewalk meets the road. There was no puff of gas, after a few seconds I

            moved closer to see if it was a dud, or the agent had forgotten to pull the pin. I moved my camera
            towards it and noticed that the pin was pulled, and the top was missing, so I believe the canister

            was a dud. As I started to move back to my previous location heard a thud and felt a sharp pain in

            my hand. The officer in black who was about 25 feet away, with a stable shooting platform fired a

            40mm pink marker round and struck me in the right index finger. Based on the immediate

            swelling, and what I thought may have been a sliver of bone sticking out, I thought it was broken.

            It turned out to be a wood splinter sticking out. The new 40mm marker rounds have foam, this
            had a wood back, which is more damaging. The 40mm marker round is a paint round, intended



            PAGE 3        DECLARATION OF GABRIEL TRUMBLY ISO MOTION FOR TRO AGAINST
                          FEDERAL DEFENDANTS
       




            to be used to mark someone in a crowd committing criminal activity with paint, so you can

            arrest them later. The effective range is 10-100 meters. Below is a photo I took of my finger.




            PAGE 4        DECLARATION OF GABRIEL TRUMBLY ISO MOTION FOR TRO AGAINST
                          FEDERAL DEFENDANTS
       




                     6.      After getting over being shocked that I was hit, as nothing else was going on

            around me, and I wasn’t doing anything remotely illegal, I requested medical attention from the

            federal officers. As about one in five federal officers carry a silenced M4 assault rifle, and I have

            seen them point them at people, I was unwilling to cross the street to request the medical

            attention they should provide me. Instead I yelled as loud as a could while holding up my bloody

            finger, requesting medical attention. While I am confident they could hear me, none of them

            acknowledged my request.

                     7.      Since they did not arrest me despite being out in the open, with no credible threat

            around, well within chasing distance, and because in my experience the federal agents use

            marking rounds very scarcely, I believe I was not being marked with pink paint as a criminal.

            Rather I was struck in the hand holding my camera, and I believe this is a clear attempt to

            damage my filming equipment with paint rounds.

                     8.      Despite my desire to continue documenting the protests, I am also fearful of being

            injured even more severely by federal agents.



                     I declare under penalty of perjury under the laws of United States of America that the

            foregoing is true and correct.



            Dated: July 22, 2020
                                                                               Gabriel Trumbly




            PAGE 5        DECLARATION OF GABRIEL TRUMBLY ISO MOTION FOR TRO AGAINST
                          FEDERAL DEFENDANTS
